Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
Claims 1-40 are pending.  Claims 1-40 are under current examination.
Information Disclosure Statement
 By the time the instant Action was mailed, the applicant had not submitted any Information Disclosure Statements (IDS) in compliance with 37 CFR 1.97.  Accordingly, examiner has not considered any Information Disclosure Statements.
Priority
This application claims benefit from provisional U.S. Application No. 62/664,268 (filed 04/29/2018).  The instant application has been granted the benefit date, 29 April 2018, from the application 62/664,268.  
Claim Rejections - 35 USC § 112 - Biological Deposit
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Because the specification is not enabling without either complete evidence that the neural stem cell line, HB1.F3.CD21, recited in the claim 34, is known and readily available to the public or complete evidence of the deposit of the biological material. Because the biological material is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public. If the biological material is not so obtainable or available, the requirements of 35 USC §112 may be satisfied by a deposit of the biological materials. The specification does not disclose a repeatable process to obtain the biological materials and it is not apparent if the biological materials are readily available to the public. The specification refers to the neural stem cell line, HB1.F3.CD21, at various places, but does not state that all restrictions on the deposits will be irrevocably removed on issuance of a patent and that the deposit will be replaced if viable samples cannot be dispensed by the depository is require. Further, the description in the prior art (Aboody et al. Sci Transl Med. 2013 May 8; 5(184): doi:10.1126/scitranslmed.3005365) regarding the isolation and creation of  HB1.F3.CD21 as follows: “HB1.F3.CD clone 21 was given to City of Hope under a Material Transfer Agreement” (page 11, MATERIALS AND METHODS Human HB1.F3.CD NSCs section).  In the absence of evidence 
A suitable deposit for patent purposes would overcome this ground of rejection. Deposits should be made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicants, assignees or a statement by an attorney of record over his or her signature and registration number stating that the deposits have been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposits will be irrevocably removed upon the grant of a patent on this application and that the deposit will be replaced if viable samples cannot be dispensed by the depository is required. This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State. Amendment of the specification to recite the date of deposit and the complete name and address of the depository is required. As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit. The Examiner notes that, if Applicant argues that the strains are well known and readily available to the public, the claims drawn in part to the cell line,  HB1.F3.CD21, will only remain enforceable while the bacterium remains readily available to the public. If the not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR §§1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request; 
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(d) a test of the viability of the biological material at the time of deposit will be made (see 37 CR §1.807); and
(e) the deposit will be replaced if it should ever become inviable.
Applicant’s attention is directed to MPEP §2400 in general, and specifically to §2144.05, as well as to 37 CFR §1.809(d), wherein it is set forth that "the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination." The specification should be amended . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Aboody
Claims 23, 25-28, 30-31, 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over Aboody et al. (US2016/0317591).
There are two related independent claims which share overlapping claim limitations, namely, claim 23 and claim 37.  

    PNG
    media_image1.png
    59
    646
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    63
    647
    media_image2.png
    Greyscale

Aboody et al. teach, a “method of treating cancer comprising administering, to a subject, a therapeutically effective amount of a pharmaceutical composition which comprises a tropic cell that carries a modified oncolytic virus,” (claim 12) and “[t]he method of claim 12, wherein the tropic cell is a neural stem cell” (claim 15), and “[t]he method of claim 12, wherein the modified oncolytic virus is a modified conditionally replicating adenovirus (CRAd)” (claim 16).  Accordingly, combining the limitations of claim 12, 15-16 of Aboody would meet the limitations of instant claims 23 and 37.
Additionally, several dependent claims would logically follow from these teachings.  For example, instant claim 38 would be intrinsic to the teachings of Aboody’s claim 12, 15-16, since a cell that carries a modified oncolytic virus has been ”transduced” as required by instant claim 38.  Also, a neural stem cell that carries a 
Aboody et al. also teach “CRAd-Survivin-pk7 (CRAd-S-ph7) replication in neural stem cells (parag. 0051), thereby suggesting the limitations of instant claim 33. Aboody et al. also teach “method of claim 12, further comprising administering one or more therapeutic agent in combination with the pharmaceutical composition…method of claim 13, wherein the one or more therapeutic agent is temozolomide (TMZ), radiotherapy or
both.” (claims 13-14), thereby suggesting the limitations of instant claim 30.  Paragraph [0094] of Aboody suggests various chemotherapeutic agents, including both cisplatin and Temozolomide, thereby suggesting an obviousness to substitute cisplatin for TMZ according to KSR rationale “B.”  Paragraph [0059] of Aboody et al. suggest that various cancers can be treated by their methods, including ovarian cancer and metastatic cancers, thereby suggesting the limitations of instant claims 31, 35-36.
	Instant claim 34 is directed to the method of claim 23, wherein the neural stem cell is clonal human neural stem cell line HB1.F3.CD21.  Aboody et al. teach “In vivo delivery of the Therapeutic CRAd-s-pk7 Virus by the HB1.F3-CD carrier cell” {0240].  The instant specification does not describe the difference between HB1.F3-CD and HB1.F3-CD21. Their similar names suggest that these are similar strains with similar characteristics.  Both are cell line strains are describe within the instant specification as being suitable for the instant invention.  Based upon the state of the art, the HB1.F3.CD clone 21 does not seem to be substantially different from HB1.F3.CD (Stem Cell Reports 7:483-495(2016)).  Accordingly, the examiner suggests that a person of 
	Claim 28 recites that the pharmaceutical composition comprising NSC comprising CRAd is administered by intraperitoneal injection. Aboody et al. teaches intraperitoneal administration [0089].
	In one example, Aboody et al. teach that “1 x 106 NSC loaded with 1000 vp/cell…of CRAd-s-pk7” (parag. 0028).  Since this was administered once, the examiner concludes that this satisfies the requirement of instant claims 25-26 with simultaneous administration for “every day” when that is merely one day.
Regarding the limitations of claims 26-27 requiring delivery of periods of administration, Aboody writes: “A phase 1 study to determine the maximum tolerated doses of these NSCs in combination with 5-FC in recurrent high-grade glioma patients who will receive repeat cycles of study treatment is planned” (page 11, 1st full paragraph).  The examiner interprets this to mean that repeated administration of the CRAd loaded NSCs are considered a viable strategy for treating cancer.  While, This passage leaves open the particulars of how frequently and for how long the treatments would continue. The limitations of claims 26-27 are also broad and seem to encompass many options for frequency and duration of treatment.  Therefore, the examiner concludes that the applicants have not worked out a particular regime but are also restating the broad idea that repetition can be performed.  Therefore, the examiner concludes that these limitations are results effective variables and could be optimized based upon empirical data obtained by experimentation.  The examiner was unable to identify any data in the instant specification that shows repeating administration of the composition. Therefore, 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine elements from within Aboody to produce a composition comprising CRAd-loaded NSC and method of treating cancer with this composition.
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements CRAd-loaded neural stem cells; methods of treating cancer with CRAd-loaded NSCs) are taught by Aboody and further they are taught in various combinations and are shown to be immunogenic or used as compositions used to treat cancer.  It would be therefore predictably obvious to use a combination of these elements in a composition and method of cancer therapy.  
	The skilled artisan would have had a reasonable expectation of success in combining the teachings of Aboody et al. because administration of a composition, such as a CRAd loaded NSC, was performed prior to the instant application.
Therefore the composition and method as taught by Aboody et al. would have been prima facie obvious over the composition and method of the instant application.

Aboody & Suzuki

As described above, Aboody et al. suggest CRAd loaded NSC can be administered to treat cancer. 
The while Aboody et al. teach “In some embodiments, the tropic cells carrying an oncolytic virus described above may be administered in combination with one or more additional therapeutic… therapeutic agents that may be administered in combination with the oncoviral-loaded tropic cells…therapeutic antibodies… immunomodulators…RNAi molecules such as siRNA or shRNA” (parag. 0092-0093), Aboody et al. do not specify that their oncoviral-loaded cells are administered with immune checkpoint inhibitors, such as PD-L1 antibody.
However, Suzuki et al. teach “oncolytic virus may be administered in a cell carrier, e.g.,…neural stem cells” (parag. 0139).  Suzuki et al. teach “the oncolytic virus of the present disclosure is…OncAd…the OncAd is a conditionally replicating adenovirus  (or CRAd)” (parag. 0143-0145).  Suzuki et al. teach “embodiments, the virus comprising nucleic acid encoding at least one immunomodulatory factor is an oncolytic virus comprising nucleic acid encoding at least one immunomodulatory factor...[i]n some embodiments, the agonist of an effector immune response may be antagonist of an immune checkpoint inhibitor…e.g., antagonist antibody to PD-L1…PD-1…TIGIT” (parag. 0162-0164).  A person of ordinary skill in the art  (Lenz et al. (Mol Cancer Ther 2021;20:961–74))  knows that this listing of antagonist antibodies to PD-L1, PD-1 and TIGIT encompass innate and adaptive immunity checkpoint inhibitors. 

Many of the claims dependent from claims 1 and 13 are duplicative of the claims dependent from claims 23 and 37. Therefore, Aboody et al. suggest those limitations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine elements from within Aboody to produce a composition comprising CRAd-loaded NSC and immunity checkpoint inhibitors  and method of treating cancer with this composition.
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements CRAd-loaded neural stem cells; methods of treating cancer with CRAd-loaded NSCs; inhibitors of PD-L1) are taught by Aboody or Suzuki and further they are taught in various combinations and are shown to be immunogenic or used as compositions used to treat cancer.  It would be therefore predictably obvious to use a combination of these elements in a composition and method of cancer therapy.  

Therefore the composition and method as taught by Aboody et al. in view of Suzuki et al. would have been prima facie obvious over the composition and method of the instant application.

Aboody & Alfano
Claim  32 is rejected under 35 U.S.C. 103 as being unpatentable over Aboody et al. (US2016/0317591) as applied to claim 23 and further  in view of Alfano et al. (Molecular Therapy: Oncolytics Vol. 6 September 2017).
As described above, Aboody et al. suggest CRAd loaded NSC can be administered to treat cancer. 
Aboody et al. does not teach that the oncolytic virus can be AR2011, as recited by instant claim 32.
Alfano et al. teach “[i]n the present work, we generated a novel CRAd, AR2011” (page 33, col.2, 1st full parag.).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to substitute the  AR2011 CRAd (taught by Alfano) for the generic CRAd (or CRAd-survivin-pk7) used by Aboody. 
	The person of ordinary skill in the art would have been motivated to substitute one known, equivalent element for another to obtain predictable results.   The claimed 
Therefore the method as taught by Aboody in view of Alfano  would have been prima facie obvious over the method of the instant application.

Aboody & Casey
Claim  3, 9,10, 19,  21-22, 29, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Aboody et al. (US2016/0317591) as applied to claims 1, 13, 23 and 37 and further in view of Casey et al.  (Science 352.6282 (2016): 227-231).
As described above, Aboody et al. suggest CRAd loaded NSC can be administered to treat cancer. 
The while Aboody et al. teach “In some embodiments, the tropic cells carrying an oncolytic virus described above may be administered in combination with one or more additional therapeutic… therapeutic agents that may be administered in combination with the oncoviral-loaded tropic cells…therapeutic antibodies… immunomodulators… RNAi molecules such as siRNA or shRNA” (parag. 0092-0093), Aboody et al. do not specify that their oncoviral-loaded cells are administered with immune checkpoint inhibitors, such as shRNA against PD-L1 and/or shRNA against CD47.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine elements from within Aboody to produce a composition comprising CRAd-loaded NSC and immunity checkpoint inhibitors  and method of treating cancer with this composition.  Furthermore, it would have been obvious to use the particular checkpoint inhibitors, shRNA against PD-L1 and/or shRNA against CD47.
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements CRAd-loaded neural stem cells; methods of treating cancer with CRAd-loaded NSCs; shRNA against PD-L1 and shRNA against CD47) are taught by Aboody or Casey and further they are taught in various combinations and are shown to be immunogenic or used as compositions used to treat cancer.  It would be therefore predictably obvious to use a combination of these elements in a composition and method of cancer therapy.  
	The skilled artisan would have had a reasonable expectation of success in combining the teachings of Aboody et al. and Casey et al. because the molecular biology techniques required to engineer a CRAd loaded NSC to express shRNA against 
Therefore the composition and method as taught by Aboody et al. in view of Casey et al. would have been prima facie obvious over the composition and method of the instant application.

Allowable Subject Matter
Claims 24 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The claims are shown below:

    PNG
    media_image3.png
    144
    657
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    47
    658
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    113
    649
    media_image5.png
    Greyscale

The examiner interprets claims 24 and 39 to mean that there are at least 100 times more cells than virus particles.  This means that not every cell would contain a virus particle.  As the instant claims recite that the CRAd and NSCs can be administered simultaneously or sequentially (e.g., claim 25), the sequential administration would 
	All of the close prior art the examiner has discovered discloses NSCs that are infected by CRAd.  The examiner has not found prior art literature that administers CRAd separately from NSCs when treating cancer.  Accordingly, the examiner concludes these claim limitations would be allowable on that basis.

Conclusion
No claims are allowed.
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633